Adams, J.
1. ciominal intoiifatinl liquors to minors. Section 1539 of the Code provides that “it shall be unlawful ■ for any person to sell or give away, by agent, or otherwise, any spirituous or intoxicating liquor, including wine and beer, to any minor, for any ° , , . , purpose whatsoever, unless upon the written order of his parent, guardian or family physician.” It is contended by the defendant that if it be shown that the parent’s consent was obtained it is immaterial whether it was obtained in writing or not. To this it is sufficient to say that it is not for us to override an express provision of the statute, because, in our judgment, the provision is unnecessary. Besides, the provision in question seems to us to be a wise one. It is calculated to insure deliberation on the part of the parent, guardian or physician, and, in addition, it is calculated to secure such evidence of the fact of consent as will prevent litigation upon the question as to whether the consent was given. We think that the demurrer was rightly sustained.
Affirmed.